DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150268517 A1 (SONG; Heerim et al.) in view of US 20090207328 A1 (HUR; Seung-Hyun et al.)


    PNG
    media_image1.png
    619
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    798
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    792
    468
    media_image3.png
    Greyscale

10Per claims 1 and 15, Song teaches a pixel structure comprising: a data line [DLm], a scan line [GLn], and a common signal line [DLm+1]; a first switching element electrically connected to the scan line and the data line [TR1]; 5a second switching element electrically connected to the scan line and the common signal line [TR2]; a first pixel electrode electrically connected to the first switching element [PE1]; and a second pixel electrode electrically connected to the second switching element [PE2], wherein the second pixel electrode surrounds the first pixel electrode [see figure 1].  
Song teaches does not teach the common signal line [DLm+1] overlapping the first pixel electrode.  However, Hur teaches overlapping a common line [signal line 62b] with a pixel electrode [82, see figure 2 above].  Improved resolution would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Hur with Song.
Regarding the common signal line having a turning, and the turning is completely overlapped with the second pixel electrode, Song does not teach this feature.  However, Hur’s figure 11 teaches bending the signal line 62 (equivalent to the common signal line) such that the bend completely overlaps the pixel electrodes [see figure 11].  Improved contrast/view angle and aperture would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Hur with Song.
Per claim 102, Song in view of Hur teaches the pixel structure according to claim 1, wherein the first pixel electrode comprises: a trunk portion [PE1a]; and two branch portions located on two sides of the trunk portion, respectively [PE1b].  
Per claim 3, Song in view of Hur teaches the pixel structure according to claim 2, wherein the two branch portions are 15linear [see figure 1].  
Per claim 4, Song in view of Hur teaches the pixel structure according to claim 2, wherein widths of the two branch portions gradually decrease with a distance away from the trunk portion [see figure 1 above and Applicant’s paragraph 0034 and Figure 1A].  
Per claim 5, Song in view of Hur teaches the pixel structure according to claim 4, wherein there are a plurality of first slits in the two branch portions, and an acute angle exists between a direction in which the first slits 20extend and a direction in which the data line extends [see figure 1].  
Per claim 6, Song in view of Hur teaches the pixel structure according to claim 2, wherein there are a plurality of second slits in the second pixel electrode, and an acute angle exists between a direction in which the second slits extend and a direction in which the data line extends [PE2c].  
Per claim 7, Song in view of Hur teaches the pixel structure according to claim 6, wherein at least some of the second slits 25penetrate through a sidewall of the second pixel electrode close to the two branch portions [see figure 1, the slits penetrate the outer region of the second pixel electrode].  
Per claim 10, in view of Hur Song teaches the pixel structure according to claim 1, wherein a width of the first pixel electrode at the two branch portions is greater than a width of the first pixel electrode away from the two branch portions [see Applicant’s W1 and W2, and see figure 1 above].  
Per claim 12, Song teaches the pixel structure according to claim 1.  Song lacks, but common knowledge teaches a shortest distance between the first pixel electrode and the second pixel electrode is between 2 microns and 5 microns for improved contrast/viewing angle.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 13, in view of Hur Song teaches the pixel structure according to claim 1, wherein the first pixel electrode and the 15second pixel electrode belong to a same film layer [see paragraph 0046].  
Per claim 14, Song in view of Hur teaches the pixel structure according to claim 1, wherein a ratio of a voltage on the second pixel electrode to a voltage on the first pixel electrode is between 1:4 and 8:9 [inherent to the structure of Song, since each pixel electrode is independently driven, the cell is capable of applying a voltage ratio of between 1:4 and 8:9].
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150268517 A1 (SONG; Heerim et al.)  in view of US 20090207328 A1 (HUR; Seung-Hyun et al.), as applied to claims 1-7, 10, and 12-14 above, and further in view of US 20150116620 A1 (SONG; Hee Rim et al.)
Per claim 8, Song teaches the pixel structure according to claim 2, but lacks the second pixel electrode comprises a groove, and a direction in which the groove extends is substantially parallel to a direction in which the data line extends and/or a direction in which the scan line extends.  However, Song 620 teaches grooves SP-1 for improved contrast/viewing angle.  It was a matter of routine skill in the art to extend the groove in the direction of the data lines also to improve contrast/viewing angle.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Song 620 with Song.
Per claim 9, Song in view of Song 620 teaches the pixel structure according to claim 8, but lacks the second pixel electrode 5comprises a protrusion structure located in the groove, and the protrusion structure is adjacent to the corresponding branch portion.  However, it was a matter of routine skill in the art to incorporate a protrusion structure is adjacent to the corresponding branch portion to improve contrast/viewing angle.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Response to Arguments
Applicant’s arguments during the interview as acknowledged by the interview summary mailed 5/17/22 with respect to amendments identified in the interview summary have been fully considered.  As the amendment that incorporated previously rejected claim 11’s limitations into independent claim 1 falsely indicated that it overcame the rejection, a new non-final rejection is required.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871